IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BLACKHAWK NEFF, INC.,                    : No. 118 WAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
KUSEVICH CONTRACTING, INC.,              :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.